Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marcus T. Mitchell appeals the district court’s order dismissing without prejudice his 28 U.S.C. § 2254 (2012) petition for failing to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Mitchell v. Fleming, No. 1:14-cv-01070-JCC-IDD (E.D.Va. Nov. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.